Fourth Court of Appeals
                                        San Antonio, Texas
                                             November 13, 2019

                                            No. 04-19-00657-CV

                                            IN RE CCRE, LLC

                                     Original Mandamus Proceeding 1

                                                   ORDER

        Relator filed an unopposed motion to dismiss its petition for writ of mandamus because
relator obtained the relief sought and this original proceeding is now moot. We grant the motion
and dismiss the petition for writ of mandamus.

        It is so ORDERED on November 13, 2019.



                                                                      _____________________________
                                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of November, 2019.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court




1
  This proceeding arises out of Cause No. 1660, styled CCRE, LLC v. Carol A. Johnson and Alice M. Johnson, pending
in the County Court, Gillespie County, Texas, the Honorable Mark Stroeher presiding.